Case 18-10964-SDM         Doc 149    Filed 03/16/20 Entered 03/16/20 11:48:01             Desc Main
                                    Document Page 1 of 10


 ___________________________________________________________________________________
                                         SO ORDERED,




                                                    Judge Selene D. Maddox

                                                    United States Bankruptcy Judge

          The Order of the Court is set forth below. The case docket reflects the date entered.
 __________________________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI


  IN RE: ROGERS MORRIS                                                CASE NO.: 18-10964-SDM
             DEBTOR(S).                                               CHAPTER 12


                       OPINION AND ORDER GRANTING MOTION
                     FOR RELIEF OF AUTOMATIC STAY TO OFFSET

        THIS CAUSE comes before the Court on the Motion for Relief of Automatic Stay to Offset

 (Dkt. #129) which was filed in the above-styled case. The Movant is the United States of America

 (the “Government”), represented by U.S. Attorney William C. Lamar and Assistant U.S. Attorney

 Samuel D. Wright who collectively represent the Commodity Credit Corporation (“CCC”), an

 agency within the U.S. Department of Agriculture (“USDA”). The Respondent is Rogers Morris

 (“Morris”), the Debtor in this case. The Court heard oral arguments on the motion on December

 11, 2019 and directed the parties to submit simultaneous briefs in support of their positions. After

 reviewing the legal arguments and testimony, the Court is prepared to rule.

                                       I. JURISDICTION

        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334(a), 28 U.S.C.

 § 157(a) and the Standing Order of Reference signed by Chief District Judge L.T. Senter and dated

                                               1 of 10
Case 18-10964-SDM         Doc 149      Filed 03/16/20 Entered 03/16/20 11:48:01           Desc Main
                                      Document Page 2 of 10


 August 6, 1984. This is a “core proceeding” under 28 U.S.C. § 157(b)(2)(A)1 (matters concerning

 the administration of the estate) and (G)(motion to terminate, annul, or modify the automatic stay).

                          II. FACTS AND PROCEDURAL HISTORY

        The underlying facts in this matter are undisputed. On July 7, 2017, Morris enrolled 4.61

 acres of corn, 8.36 acres of soybeans, and 35.23 acres of long grain rice on Farm Number 3051 in

 a contract with the CCC, which provided for USDA Agricultural Risk Coverage (“ARC-CO”) and

 Price Loss Coverage (“PLC”):

        The ARC-CO program provides income support tied to historical base acres, not
        current production, of covered commodities. ARC-CO payments are issued when
        the actual county crop revenue of a covered commodity is less than the ARC-CO
        guarantee for the covered commodity.

        PLC program payments are issued when the effective price of a covered commodity
        is less than the respective reference price for that commodity. The effective price
        equals the higher of the market year average price (MYA) or the national average
        loan rate for the covered commodity.

 U.S. Dept. of Agriculture. FRC-PLC Program. https://www.fsa.usda.gov/programs-and-services/

 arcplc_program/index (last visited March 2, 2020).

        In Program Year 2017, Morris enrolled the corn and soybeans in the ARC-CO program

 and the long grain rice in the PLC program. Pursuant to the contract, “[o]ffsets for debts owed to

 agencies of the U.S. Government shall be made prior to making any payments to participants or

 their assignees.” Morris admitted during his testimony that he was aware of the offset provision

 when he entered into the contract.

        Pursuant to the contract’s terms, Morris was entitled to an ARC-CO/PLC payment for 2017

 in the amount of $3,426.00. A check in that amount was issued but withheld pursuant to the offset




        1
         Except where stated otherwise, all subsequent statutory references will be to Title 11 of
 the U.S. Code.
                                               2 of 10
Case 18-10964-SDM         Doc 149    Filed 03/16/20 Entered 03/16/20 11:48:01                Desc Main
                                    Document Page 3 of 10


 provision. The USDA now seeks relief from the automatic stay in order to exercise its right to

 offset the $3,426.00 against the $238,787.93 in prepetition debt which Morris owes to the Farm

 Service Agency (“FSA”), another agency within the USDA.

        Morris, through counsel, concedes all of the above. His argument against granting the

 AUSA’s motion is based on the fact that the motion was not filed until October 29, 2019, many

 months after the plan’s confirmation on December 28, 2018. Morris’s theory is that because the

 USDA participated in plan confirmation, allowing a postconfirmation offset would be inequitable

 both to him and to the other creditors in this case. Morris also argues that the Government waived

 its setoff rights by resolving its objections to Morris’s Amended Plan, thereby allowing

 confirmation to proceed.

                                         III. DISCUSSION

        “Set off,” within the context of bankruptcy law, refers to the practice of allowing a creditor

 to offset a debt it owes to a debtor in bankruptcy against a claim it has against the same debtor, so

 long as both debts arose prior to the commencement of the bankruptcy case. In re De Laurentiss

 Ent. Group, Inc., 963 F.2d 1269, 1274 (9th Cir. 1992)(“Thus, if the debtor and the creditor each

 owed the other $20, they could set those debts off against each other, rather than attempting to

 collect from each other.”) The Bankruptcy Code explicitly states that, except for certain exceptions

 not germane to this case:

        this title does not affect any right of a creditor to offset a mutual debt owing by such
        creditor to the debtor that arose before the commencement of the case under this
        title against a claim of such creditor against the debtor that arose before the
        commencement of the case . . . .

 11 U.S.C. § 553.

        The Bankruptcy Code does not create any right to setoff but merely preserves the right

 where it exists under applicable nonbankruptcy law. In re Whitaker, 173 B.R 359, 361 (Bankr.

                                                3 of 10
Case 18-10964-SDM          Doc 149    Filed 03/16/20 Entered 03/16/20 11:48:01                Desc Main
                                     Document Page 4 of 10


 S.D. Ohio 1994). In order to establish a valid setoff right under § 553, the Government must prove:

 (1) the debt owed by the creditor to the debtor arose prepetition; (2) the claim of the creditor against

 the debtor arose prepetition; and (3) the debt and claim must be mutual obligations. In re Luongo,

 259 F.3d 323, 334 (5th Cir. 2001). Each of these elements is easily met in this case. Based on the

 pleadings and the facts presented at the hearing, Morris’s debt in the amount of $238,787.93 and

 the $3,426.00 ARC-CO/PLC payment both arose before the commencement of the case. Further,

 the debts at issue involve the same parties, i.e. Morris and the Government, standing in the same

 capacity.

        Morris, however, does not challenge whether the Government has a right to setoff in

 general. Rather, he presents the following arguments for why the Government should not be

 allowed to exercise that right: (1) that the Government cannot assert its setoff rights post-

 confirmation, (2) that the Government waived its rights to setoff by waiting approximately ten

 months after confirmation to file its motion, and (3) that the Government’s actions were

 “inequitable.” The Court will address each of these arguments in turn.

 A.     The Government’s Setoff Right Survives Confirmation

        With regard to Morris’s first argument, the Court notes that there is a split among the

 circuits (and courts that sit within those circuits) as to whether a creditor may pursue setoff post-

 confirmation at all. The Court also agrees with Morris that there is no controlling Fifth Circuit

 precedent on this specific point.

        The conflict arises from the tension between § 553 and other Bankruptcy Code provisions

 and legal principles which would seem to terminate the otherwise absolute right to setoff upon

 confirmation. In In re Lykes Bros. S.S. Co. Inc., the court concluded that a Chapter 11 plan was a

 final order, and thus, the doctrine of res judicata precludes a creditor from asserting setoff rights


                                                 4 of 10
Case 18-10964-SDM         Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01              Desc Main
                                     Document Page 5 of 10


 postconfirmation. 217 B.R. 304, 310 (M.D. Florida 1997). Similarly, in In re Continental Airlines,

 the court held that any right to setoff in a Chapter 11 case “must be exercised by the creditor in a

 timely fashion” and that § 553 was trumped by § 1141 which vests all property of the estate in the

 debtor free and clear of liens upon confirmation. 134 F.3d 536, 540-42 (3d Cir. 1998)(“[T]he right

 of a creditor to set-off in a bankruptcy reorganization proceeding must be duly exercised in the

 bankruptcy court before the plan of reorganization is confirmed; the failure to do so extinguishes

 the claim”).

         While the rule that setoff rights do not survive confirmation appears to hold true for lower

 courts in the Second and Eleventh Circuits and the Third Circuit Court of Appeals, the majority

 rule articulated by lower courts in the Fourth, Sixth, Seventh, and Eighth Circuits and the Ninth

 and Tenth Circuit Courts of Appeals appears to be the opposite. U.S. v. Munson, 248 B.R. 343,

 345 (C.D. Ill. 2000). The seminal case for this position is In re De Laurentiis Ent. Group, Inc.

 (“De Laurentiis”), 963 F.2d 1269 (9th Cir. 1992). There, the Ninth Circuit Court of Appeals

 interpreted the plain language of § 553 as controlling “notwithstanding any other provision of the

 Bankrutpcy Code.” De Laurentiis, 963 F.2d at 1276-77. The De Laurentiis Court also concluded

 that:

         a contrary conclusion essentially would nullify section 553. Section 553 does not
         by itself create a right of setoff. Instead, it merely allows setoffs in bankruptcy to
         the same extent they are allowed under state law. If section 1141 were to take
         precedence over section 553, setoffs would be allowed under Chapter 11 only
         where they were written into a plan of reorganization. Section 553 would then be
         largely superfluous, since a setoff could be written into the reorganization plan even
         without section 553. A reading of section 553 which renders it meaningless should
         be highly suspect.

         Id. at 1277. The Ninth Circuit noted that setoffs are “generally favored,” and that there was

 a long-standing presumption in favor of enforcing setoff rights. Id. Finally, the De Laurentiis




                                                5 of 10
Case 18-10964-SDM            Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01                Desc Main
                                        Document Page 6 of 10


 Court noted that “the primacy of setoffs is essential to the equitable treatment of creditors,” because

 a setoff is only allowable as a defense to a claim by the debtor against a creditor:

           Absent a setoff, a creditor in NBC's position is in the worst of both worlds: it must
           pay its debt to the debtor in full but is only entitled to receive a tiny fraction of the
           money the debtor owes it. It was to avoid this unfairness to creditors that setoffs
           were allowed in bankruptcy in the first place.

           Id.

           As noted above, the Ninth Circuit’s position on this issue appears to be in line with the

 position taken by a majority of other courts. See generally In re Whitaker, 173 B.R. 359 (adopting

 De Laurentiis reasoning); In re BOUSA Inc., 2006 WL 2864964 (Bankr. S.D.N.Y. Sept. 29, 2006)

 (confirmation does not bar setoff right absent plan provision expressly prohibiting it); In re Ronnie

 Dowdy, Inc., 314 B.R. 182 (Bankr. E.D. Ark 2005)(confirmation of debtor’s plan does not affect

 government’s setoff rights); In re Davidovitch, 901 F.2d 1533 (10th Cir. 1990)(creditor could

 assert setoff right even postdischarge and even without filing proof of claim).

           This Court joins with the majority of other courts to have considered this issue and holds

 that confirmation does not bar a subsequent and otherwise valid assertion of a creditor’s setoff

 rights.

 B.        The Government Did Not Waive Its Setoff Rights

           Even in jurisdictions that permit setoff postconfirmation, a creditor can waive the right to

 setoff by acting or failing to act in a manner that reflects “a knowing, voluntary and intentional

 relinquishment of that legal right.” In re BOUSA, Inc., 2006 WL 2864964, at *4. One common

 circumstance under which courts have found creditors to have waived setoff rights is when the

 creditor actually made payments to the debtor on its own debt and then initiated a setoff action to

 recover them. See generally In re Holder, 182 B.R. 770, 777 (Bankr. M.D. Tenn 1995)(IRS waived

 setoff rights by entering into Agreed Order to allow debtor to use cash collateral that IRS had

                                                   6 of 10
Case 18-10964-SDM          Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01            Desc Main
                                      Document Page 7 of 10


 previously sought for setoff); In re Cloverleaf Farmer’s Co-op, 114 B.R. 1010, 1017 (Bankr.

 D.S.D. 1990)(Small Business Administration could not setoff funds it had already unconditionally

 disbursed); In re Wilson, 49 B.R. 19, 21 (Bankr. N.D. Tex. 1985)(Small Business Administration

 waived its right to setoff when IRS paid tax refund to debtor); In re McCormick, 1993 WL 2460001

 (D. Kan. 1993)(CCC and FMHA waived setoff rights by sending partial payments to debtor).

         Courts have also held creditors to have waived their setoff rights by failing to assert the

 right in a proof of claim. See generally In re BOUSA, Inc., 2006 WL 2864964, at *4; In re Lykes

 Bros. S.S. Co., Inc.,, 217 B.R. at 312 (“The filing of a proof of claim without asserting a setoff

 right constitutes a waiver of that right.”). But see In re Davidovitch, 901 F.2d at, 1539)(“[F]iling

 of a proof of claim is not a prerequisite to assertion of a right to setoff”).

         Finally, some courts have held that a creditor waives setoff rights by failing to object to a

 confirmed plan that expressly bars future setoff actions. Compare Daewoo Int'l (Am.) Corp.

 Creditor Tr. v. SSTS Am. Corp., 2003 WL 21355214, at *5 (S.D.N.Y. June 11, 2003)(no setoff

 where confirmed plan expressly bars setoff claims) and In re Lykes Bros. S.S. Co., Inc., 217 B.R.

 at 309 (same) with In re BOUSA, Inc., 2006 WL 2864964, at *6 (allowing setoff where confirmed

 plan does not address setoff rights).

         In the case at bar, the Government submitted a proof of claim (POC #12-1 and amended

 POC #12-2) that expressly asserted, on the face of the proof of claim form, that the debt listed was

 subject to setoff. The Government also submitted a proof of claim (POC #16-1) that did not on its

 face expressly assert the right to set off. But the Government did attach the contract and security

 documents to POC #16-1, and these documents did contain the right of setoff. Further, unlike the

 cases cited above, the Government is not attempting to recoup any payments already made to

 Morris but instead held onto the check after it had been issued in anticipation of possible setoff.



                                                 7 of 10
Case 18-10964-SDM         Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01               Desc Main
                                     Document Page 8 of 10


 Finally, the confirmed plan is silent on the issue of setoff distinguishing the facts before this Court

 from the facts in Daewoo Int’l (Am.) Corp and In re Lykes.

        In support of his waiver argument, Morris relies on the fact that the Government waited

 ten months after confirmation to file its motion to lift stay. The Court has already concluded that

 it was not impermissible for the Government to wait until after confirmation to file its motion. And

 given the nature of agricultural disbursements which are typically made on an annual basis, the

 Court cannot agree that waiting ten months reflects “a knowing, voluntary and intentional

 relinquishment” of the Government’s legal right to setoff. Accordingly, the Court finds that the

 Government did not waive its setoff rights.

 C.     Equitable Subordination Does Not Apply

        Finally, Morris argues that by invoking its setoff rights, the Government is seeking an

 unfair advantage over other creditors, which Morris characterizes as inequitable conduct that

 should be subject to equitable subordination. Morris appears to invoke § 510(c) which states:

        c) Notwithstanding subsections (a) and (b) of this section, after notice and a
        hearing, the court may--

                (1) under principles of equitable subordination, subordinate for purposes of
                distribution all or part of an allowed claim to all or part of another allowed
                claim or all or part of an allowed interest to all or part of another allowed
                interest; or

                (2) order that any lien securing such a subordinated claim be transferred to
                the estate.

 11 U.S.C. § 510.

        Under Fifth Circuit precedent, there are three elements which must be satisfied before a

 request for equitable subordination may be granted:

        (1) That the claimant engaged in some type of inequitable conduct;
        (2) That the inequitable conduct of the claimant resulted in injury to the creditors of
        the Debtor or conferred an unfair advantage on the claimant; and

                                                8 of 10
Case 18-10964-SDM         Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01              Desc Main
                                     Document Page 9 of 10


        (3) The equitable subordination of the claimant's claim is not inconsistent with the
        provisions of the Bankruptcy Code.

 In re Fabricators, Inc., 109 B.R. 186, 193 (Bankr. S.D. Miss. 1987), aff'd sub nom. Fabricators,

 Inc. v. Tech. Fabricators, Inc., 126 B.R. 239 (S.D. Miss. 1989), aff'd sub nom. Matter of

 Fabricators, Inc., 926 F.2d 1458 (5th Cir. 1991)(citing test established in In re Mobile Steel

 Company, 563 F.2d 692 (5th Cir. 1977)).

        The Court does not find equitable subordination to be proper in this case for several

 reasons. First, the only “inequitable conduct” which Morris alleges is that the Government

 exercised its setoff rights postconfirmation. The Court has already concluded that the Government

 was permitted to assert its setoff right postconfirmation. Second, Morris alleges that the

 Government has an unfair advantage because other creditors, namely unsecured creditors, could

 be potentially deprived of the setoff funds. The Court perceives no injury to the other creditors

 arising from the Government not providing funds to Morris that he conceded from the start were

 subject to setoff. Last, it is absurd to suggest that denying the Government its setoff rights is “not

 inconsistent with the provisions of the Bankruptcy Code” when § 553 expressly protects a

 creditor’s setoff rights except for narrow exceptions not relevant to this motion. In short, the

 elements of equitable subordination have not been met.

                                        IV. CONCLUSION

        Based on the foregoing analysis, the Court concludes that (1) confirmation of Morris’s

 Chapter 12 plan does not bar the Government from filing the instant Motion for Relief of Automatic

 Stay to Offset, (2) the Government did not waive its right to setoff, and (3) the Government did not

 engage in inequitable conduct such that equitable subordination should apply.

        ACCORDINGLY, it is hereby ORDERED that the Government’s Motion for Relief of

 Automatic Stay to Offset (Dkt. #129) is GRANTED, and the Automatic Stay is hereby lifted as to

                                                9 of 10
Case 18-10964-SDM        Doc 149     Filed 03/16/20 Entered 03/16/20 11:48:01           Desc Main
                                   Document Page 10 of 10


 the $3,426.00 previously withheld by the USDA so that it may be applied in its discretion against

 the pre-petition debt which Morris owes to the FSA.


                                      ##END OF ORDER##




                                             10 of 10
